8 F.3d 816
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.v.Rabah Muhammad ALI, a/k/a Robert Lee Thacker, Petitioner-Appellant,v.Martin J. MCDADE, Respondent-Appellee.Rabah Muhammad ALI, Petitioner-Appellant,v.Peggie JONES; M.J. McDade, Defendants-Appellees.
Nos. 93-6856, 93-6867.
United States Court of Appeals,Fourth Circuit.
Decided:  October 29, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.
Rabah Muhammad Ali, Appellant Pro Se.
Richard Norwood League, Office of the Attorney General of North Carolina, for Appellees.
M.D.N.C. in No. 93-6856 and E.D.N.C. in No. 6867.
AFFIRMED IN PART AND DISMISSED IN PART
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Rabah Muhammad Ali appeals the district court's orders denying relief on his 28 U.S.C. § 2254 (1988) petition (No. 93-6856) and dismissing his 42 U.S.C. § 1983 (1988) complaint (No. 93-6867).*  Our review of the records, the district courts' opinions, and the magistrate judge's report discloses that these appeals are without merit.  Accordingly, with regards to No. 93-6856, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Ali v. McDade, No. CA-93-98-2 (M.D.N.C. July 28, 1993).  In No. 93-6867, we affirm on the reasoning of the district court.  Ali v. Jones, No. CA-93-421-BR (E.D.N.C. Aug. 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED IN PART;  AFFIRMED IN PART

2
*We consolidated these cases on appeal.